Citation Nr: 1106261	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to service connection for degenerative changes of 
the lumbar spine and cervical spine, C5-6.

3.  Entitlement to service connection for fibromyalgia, diffuse 
idiopathic skeletal hyperostosis, and for arthritis of the 
shoulders, knees, and wrists. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1970 to January 
1977.  He also had two years and six days of prior service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The issues on appeal were remanded by the Board in November 2009 
to afford the Veteran new VA examinations for his bilateral 
hearing loss and his spine and joint complaints.  A review of the 
record indicates that the Board's directives were complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the bilateral hearing loss rating question currently 
under consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original rating, 
the Board has characterized that issue as set forth on the title 
page.

The Board's November 2009 decision and remand referred an issue 
of service connection for a psychiatric disability other than 
posttraumatic stress disorder (PTSD).  It does not appear that 
this issue has been addressed by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is again referred to the AOJ for 
appropriate action.  Additionally, a statement from the Veteran 
received in January 2011 indicates that the Veteran disagrees 
with the Board's denials of service connection for PTSD, 
bilateral carpal tunnel syndrome, and meralgia paresthetica of 
the right thigh.  The Board considers the Veteran's disagreement 
to be petitions to reopen claims of service connection for PTSD, 
bilateral carpal tunnel syndrome, and meralgia paresthetica of 
the right thigh and refers those issues to the AOJ for 
appropriate action.

The Veteran has submitted new evidence in the form of lay 
statements.  The Veteran's representative specifically waived the 
Veteran's right to have the RO consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  Audiometric testing done for VA compensation purposes reveals 
no worse than Level I hearing acuity in each ear.

2.  The Veteran does not have degenerative changes of the lumbar 
spine and cervical spine, C5-6 that are causally or etiologically 
related to his military service.

3.  The Veteran does not have fibromyalgia, diffuse idiopathic 
skeletal hyperostosis, and for arthritis of the shoulders, knees, 
and wrists that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 
6100 (2010).

2.  The Veteran does not have degenerative changes of the lumbar 
spine and cervical spine, C5-6 that are the result of disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.  

3.  The Veteran does not have fibromyalgia, diffuse idiopathic 
skeletal hyperostosis, and arthritis of the shoulders, knees, and 
wrists that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (Veteran) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable Veteran 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in September 2004, 
before the Veteran's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of the 
case (Veteran) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (Veteran), post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
March 2005 (all issues), February 2010 (bilateral hearing loss), 
and March 2010 (joint issues).  38 C.F.R. § 3.159Veteran(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the March 2005, 
February 2010,and March 2010 VA opinions obtained in this case 
were sufficient.  The March 2005 and March 2010 opinions were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They considered all of the pertinent 
evidence of record, the statements of the appellant, and provided 
explanations for the opinions stated.  The March 2005 and 
February 2010 examinations for the Veteran's bilateral hearing 
loss included the medical information necessary to apply the 
pertinent rating criteria and considered the statements of the 
appellant.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to issues adjudicated herein has been met.  38 C.F.R. 
§ 3.159Veteran(4).



II.  Analysis

Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  

As noted above, the Court has indicated that a distinction must 
be made between a Veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  
As discussed in detail below, a staged rating is not warranted in 
this claim.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's 
bilateral hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from 
zero to 100 percent based on organic impairment of hearing 
acuity.  Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the results 
of puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To rate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from level I, for essentially normal acuity, through level XI, 
for profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be based 
only on puretone threshold averages utilizing Table VIA, Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average.  38 C.F.R. § 4.85Veteran.

The Board must also consider the provisions of 38 C.F.R. § 4.86, 
which offers the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Exceptional 
patterns are those where the puretone thresholds at each of the 
four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  As can be seen below, the Veteran 
does not have an exceptional hearing loss pattern.  Therefore, 
the provisions of 38 C.F.R. § 4.86 do not apply.

The Veteran contends that he is entitled to a compensable rating 
for his service-connected bilateral hearing loss.  The Board 
finds that the pertinent medical findings, as shown in the 
examinations conducted during the current appeal directly address 
the criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

The Veteran was afforded a VA audiological examination in March 
2005.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
50
55
60
LEFT
5
5
30
50
50

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the right 
ear and 98 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, 
Table VI with regards to the Veteran's right ear, his puretone 
threshold average and speech discrimination score received a 
numeric designation of Level I.  Turning to the Veteran's left 
ear, the foregoing puretone threshold average and speech 
discrimination score also received a numeric designation of Level 
I.  Applying the numeric designations to 38 C.F.R. 4.85, Table 
VII, the Veteran was entitled to a noncompensable rating under DC 
6100.  Therefore, a compensable rating is not warranted based on 
these results.  

The Veteran was afforded a VA audiological examination in 
February 2010.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
60
65
65
LEFT
15
5
40
55
55

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the right 
ear and 94 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, 
Table VI with regards to the Veteran's right ear, his puretone 
threshold average and speech discrimination score received a 
numeric designation of Level I.  Turning to the Veteran's left 
ear, the foregoing puretone threshold average and speech 
discrimination score also received a numeric designation of Level 
I.  Applying the numeric designations to 38 C.F.R. 4.85, Table 
VII, the Veteran was entitled to a noncompensable rating under DC 
6100.  Therefore, a compensable rating is not warranted based on 
these results.  

Here, the Veteran has been awarded a noncompensable rating 
throughout the pendency of this appeal since the award of service 
connection.  For the reasons set forth above, the evidence does 
not show that he is entitled to a compensable rating for 
bilateral hearing loss at any time during the current appeal 
period.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that, even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the March 2005 examination pre-dated the revised 
worksheet.  However, the Veteran reported that the situation of 
greatest difficulty was background noise.  To the extent that the 
examination reports do not include a discussion of the effects of 
the Veteran's bilateral hearing loss disability on occupational 
functioning and daily life, the Board finds no prejudice to the 
Veteran as a result of this omission because he has alleged no 
such prejudice.  Moreover, the Veteran's statements throughout 
the pendency of this appeal do not show that the Veteran's 
bilateral hearing loss has resulted in marked interference with 
employment or activities of daily life.  Thus, any error on the 
part of the examiners in failing to address the effects of the 
Veteran's bilateral hearing loss disability on occupational 
functioning and daily life in the examination reports is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's bilateral hearing loss warrants a 
compensable schedular rating at any time during the current 
appeal period.  The Board finds, therefore, that the evidence of 
record does not support the criteria required for a compensable 
schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the bilateral hearing loss has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  

In this regard, the Board notes that it is undisputed that the 
Veteran's bilateral hearing loss has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  
Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and a made claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected bilateral 
hearing loss.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to this 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including arthritis, may be presumptively service 
connected if it becomes manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  38 
C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).
With regards to the Veteran's assertion that his disabilities are 
related to exposure to Agent Orange, certain diseases associated 
with exposure to herbicide agents may be presumed to have been 
incurred in service even though there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

The Federal Circuit has held that a presumptive service 
connection procedure does not foreclose proof of direct service 
connection.  Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).

	A.  Degenerative Changes of the Lumbar Spine and Cervical 
Spine, C5-6

The Veteran contends that he has back problems as the result of 
jumping out of helicopters in service with a full backpack and 
gear.  His STRs show a complaint of back pain in August 1972.  X-
rays were negative and no disability was diagnosed.  The 
Veteran's discharge examination in December 1976 showed a 
clinically normal spine.  

According to post-service medical records, the first indication 
of degenerative changes in the lumbar spine was in September 2003 
following x-rays.  There is no medical evidence showing 
degenerative changes of the lumbar spine or cervical spine prior 
to September 2003.  

The Veteran was afforded a VA examination in March 2005.  The 
Veteran reported that he was diagnosed with osteoarthritis three 
to four, possibly five, years earlier.  Following an exhaustive 
examination, the Veteran was diagnosed with osteoarthritis of the 
lumbosacral spine with loss of range of motion and evidence of 
pain on use of the lower back.  The examiner opined that the 
Veteran's osteoarthritis had no relationship to Agent Orange 
Exposure.  The examiner based his opinion upon an examination of 
the Veteran, a review of the records, and a review of the current 
medical literature. 

The Veteran was afforded a second VA examination in March 2010.  
The Veteran reported having low back pain and neck pain since the 
early 1980s.  The examiner noted that the Veteran was seen in 
service on one occasion in 1972 for a complaint of low back pain.  
There was no history of any specific injury, hospitalizations, or 
surgery to the neck.  Following an exhaustive examination, the 
Veteran was diagnosed with multilevel degenerative disc changes 
with mild to moderate canal stenosis at various levels and mild 
to moderate foraminal stenosis of the cervical and lumbar spine.  
The examiner opined that the weight of the evidence based on x-
rays and MRIs of the cervical and lumbar spine was more 
consistent with diffuse idiopathic skeletal hyperostosis (DISH) 
than degenerative joint disease.  However, there was no support 
in the medical literature to support the contention that DISH was 
due to trauma; in this case, to jumping out of helicopters.  The 
Board observes that the examiner's report included excerpts from 
different medical literatures.  The examiner further opined that 
the Veteran's degenerative changes were less likely as not caused 
by or a result of his military service.  The examiner explained 
that a nexus between degenerative joint disease of the cervical 
spine and lumbar spine and jumping out of helicopters might be 
plausible if the Veteran had degenerative joint disease limited 
to any combination of his joints.  However, the Veteran had 
generalized joint disease.

Here, based on a review of the evidence, the Board finds that 
service connection for degenerative changes of the lumbar spine 
and cervical spine, C5-6 is not warranted.  The Board 
acknowledges the Veteran's contention that his back problems are 
the result of jumping out of helicopters in service; the Board 
does not doubt that the Veteran had helicopter jumps in service.  
However, the competent medical evidence of record does not show 
any nexus between the Veteran's current degenerative changes and 
his in-service helicopter jumps.  The only medical opinion of 
record, that of the March 2010 VA examiner, shows that the 
Veteran's back problems are not the result of jumping out of 
helicopters.  The examiner's opinion is uncontradicted and is 
supported by a well-reasoned and sound rationale.  

The Board acknowledges the Veteran's report at the March 2010 
examination that his back and neck pain began in the early 1980s.  
However, there is no indication that the Veteran had any 
diagnosed disability of the lumbar spine or cervical spine, or 
even sought treatment for his back and neck, until 2003.  The 
Board also acknowledges the Veteran's wife's January 2011 
statement that the Veteran complained of back pain in service and 
upon discharge from service.  However, even if the Veteran did 
have pain, the evidence of record does not show a diagnosed 
disability, nor does it show that such symptomatology was 
indicative of any later diagnosed disability.  Additionally, as 
the evidence does not show a diagnosis of arthritis within one 
year of discharge from service, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

Moreover, as to any contention that exposure to herbicides caused 
the Veteran's degenerative changes of the lumbar spine and 
cervical spine, the March 2005 examiner provided an opinion that 
indicates that such degenerative changes are not the result of 
exposure to herbicides.  There are no medical opinions to the 
contrary.  

The Board acknowledges the Veteran's belief that he has 
degenerative changes of the lumbar spine and cervical spine, C5-6 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2010).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative changes 
of the lumbar spine and cervical spine, C5-6.  

Accordingly, as the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
degenerative changes of the lumbar spine and cervical spine, C5-6 
is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

B.  Fibromyalgia, DISH, and Arthritis of the Shoulders, 
Knees, and Wrists

The Veteran's STRs show that he complained of knee pain following 
trauma to the knee in March 1976; no disability was diagnosed.  
The Veteran's discharge examination in December 1976 showed 
clinically normal upper extremities and lower extremities; no 
joint disability was noted.

According to post-service medical records beginning in March 
1997, the Veteran has been treated repeatedly for joint pain, 
including shoulder, knee, and wrist complaints.  The records 
reflect various diagnoses for the Veteran's complaints, including 
fibromyalgia, DISH, arthritis, gout, gouty arthritis, and 
bilateral rotator cuff tear of the shoulders.  The Board observes 
that in April 2001, the Veteran reported injuring his right wrist 
after falling and that he previously fractured the wrist and his 
right shoulder in a 1982 work accident.  The records do not 
indicate that any diagnosed joint disorder was related to his 
military service.  

The Veteran was diagnosed with rotator cuff tear, left and right 
shoulder, with adhesive capsulitis of the right shoulder and 
osteoarthritis of the right wrist and bilateral knees at the 
March 2005 VA examination.  The examiner opined that based upon 
an examination of the Veteran, review of the Veteran's records, 
and review of medical literature, the Veteran's joint problems 
had no relationship to his apparent Agent Orange exposure.

At the March 2010 VA examination, the Veteran reported fracturing 
the right proximal humerus in 1982.  He also reported that there 
was no surgery or specific injury to the left shoulder and that 
the left shoulder discomfort began in the 1980s.  With regards to 
his wrists, the Veteran reported discomfort for the past 15 
years; he denied any specific injury or surgery.  As to his 
knees, the Veteran reported falling on his right knee in service 
and injuring it.  There was no surgery to either knee.  The 
Veteran reported discomfort in both knees off and on since 1979.  
Following an exhaustive examination, the Veteran's pertinent 
diagnoses included right shoulder hemiarthroplasty with humeral 
head prosthesis; mild degenerative changes of the left 
glenohumeral joint and moderate to severe degenerative changes of 
the acromioclavicular joint; multicompartment degenerative 
changes of each knee of the patellofemoral joints and medial 
joint compartments; moderate osteoarthritic degenerative changes 
of both wrists; and no evidence for fibromyalgia.

After reviewing the claims file, the examiner provided an 
addendum in April 2010.  The examiner observed that an orthopedic 
consult in April 2001 hypothesized that the Veteran might have 
gout; however, blood uric acid level was not significantly 
elevated, nor was joint aspiration for birefringement crystals 
performed.  Even if the Veteran did have gout, which was highly 
speculative based on that data, it could not have been caused by 
trauma from jumping out of helicopters.  The examiner also 
observed that in June 2003, an examiner hypothesized that the 
Veteran might have rheumatoid arthritis; however, a 
rheumatologist in August 2003 and April 2004 refuted the 
diagnosis of rheumatoid arthritis.  Her impression was that the 
Veteran had DISH and fibromyalgia.  The examiner opined that even 
if the Veteran did have rheumatoid arthritis, which was highly 
speculative based on that data, it could not have been caused by 
trauma from jumping out of helicopters.  The examiner also 
explained that the Veteran did not meet the diagnosis of 
fibromyalgia since such diagnosis requires tenderness of 11 of 
the 18 tender points; the Veteran had only six tender points.  
Even if the Veteran did have fibromyalgia, which was highly 
speculative based on that data, it could not have been caused by 
trauma from jumping out of helicopters.  Additionally, the 
examiner opined that degenerative joint disease of the wrists 
could not have been caused by trauma from jumping out of 
helicopters.

The examiner further opined that the Veteran's degenerative 
changes were less likely as not caused by or a result of his 
military service.  The examiner explained that the trauma of 
jumping out of a helicopter wearing a heavy pack would be 
absorbed by the ankles, knees, hips, thoracic spine, lumbar 
spine, and shoulders.  If the Veteran had degenerative joint 
disease limited to any combination of the ankles, knees, hips, 
thoracic spine, lumbar spine, or shoulders, the contention that 
degenerative joint disease was due to jumping out of helicopters 
might be plausible.  However, the Veteran had generalized joint 
disease.  Therefore, his degenerative changes of the knees and 
wrists were less likely as not caused by or a result of his 
military service.  

Here, based on a review of the evidence, the Board finds that 
service connection is not warranted for any joint disability, to 
include fibromyalgia, diffuse idiopathic skeletal hyperstosis, 
and for arthritis of the shoulders, knees, and wrists is denied.  
There is no competent medical evidence of record to indicate that 
any joint disorder is related to the Veteran's military service.  

With regards to the Veteran's contention that his claimed 
disorders are the result of exposure to herbicides, none of the 
Veteran's diagnosed joint disorders are disabilities for which 
service connection on presumptive basis due to herbicide exposure 
can be granted.  Moreover, no medical professional has provided 
an opinion that the Veteran's joint disorders are a result of 
exposure to herbicides.  The only medical opinion of record, that 
of the March 2005 VA examiner, indicates that the Veteran's 
disorders are not due to herbicide exposure.  There are no 
opinions to the contrary.

The Board also finds that the Veteran's joint disorders are not 
due to his reported trauma of jumping out of helicopters.  No 
medical professional has provided any opinion indicating that the 
Veteran's jumping out of helicopters caused his later diagnosed 
joint disorders.  The only medical opinion of record, that of the 
March 2010 VA examiner, indicates that the Veteran's joint 
disorders are less likely as not due to jumping out of 
helicopters.  The examiner's opinion is supported by a thorough 
rationale and is uncontradicted.  

Additionally, as the evidence does not show a diagnosis of 
arthritis within one year of discharge from service, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.307, 3.309.

The Board acknowledges statements from the Veteran's wife that 
the Veteran complained of joint pain during service and that his 
complaints continued since discharge from service.  However, 
although the Veteran's wife is competent to report what the 
Veteran told her, the evidence of record does not show a 
diagnosed disability, nor does it show that such symptomatology 
was indicative of any later diagnosed disability.  Moreover, the 
March 2010 VA examiner took into account the Veteran's reported 
history of pain and still provided a negative nexus opinion.

The Board acknowledges the Veteran's belief that he has 
fibromyalgia, diffuse idiopathic skeletal hyperstosis, and for 
arthritis of the shoulders, knees, and wrists related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion as to diagnosis and etiology of a disability.  Espiritu, 
2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for fibromyalgia, diffuse 
idiopathic skeletal hyperstosis, and for arthritis of the 
shoulders, knees, and wrists.  

Accordingly, as the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
fibromyalgia, diffuse idiopathic skeletal hyperstosis, and for 
arthritis of the shoulders, knees, and wrists is denied.  See 38 
U.S.C.A §5107.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to service connection for degenerative changes of the 
lumbar spine and cervical spine, C5-6 is denied.

Entitlement to service connection for fibromyalgia, diffuse 
idiopathic skeletal hyperostosis, and for arthritis of the 
shoulders, knees, and wrists is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


